DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed June 16, 2022.
In view of the Amendments to the Claims filed June 16, 2022, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent March 16, 2022 have been modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 8, and 15 recite, “forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross”.
The specification, as originally filed, does not evidence applicant had in possession an invention including forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross.
The specification does not discuss or describe forming electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension than a uniform dimension of the electrically conductive pads. Dependent claims are rejected for dependency. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11, 13-16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite, “forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross”.
It is unclear as to the scope of steps for forming each electrically conductive lead encompassed by the phrase “to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross” and what steps for forming each electrically conductive lead is specifically excluded by the phrase “to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross” because it is unclear as to what limitations the term “significantly” definitely imparts on the claimed step of forming each electrically conductive lead. Dependent claims are rejected for dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1).
With regard to claim 1, Kasichainula discloses a method comprising:
selecting one of: a metal-clad polyimide film and a metal-clad thermally conductive and dielectric plastic material as a flexible substrate (see [0016]), the one of: the metal-clad polyimide film and the metal-clad thermally conductive and dielectric plastic material comprising 
a readily available metal surface cladding a corresponding one of: a polyimide material and a thermally conductive and dielectric plastic material (see, for example, [0065] teaching “metal-clad” which is cited to provide for the claimed readily available metal surface cladding); 
printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal using the metal cladding surface to form electrically conductive pads and electrically conductive leads), 
the etching of the design pattern of metal comprising etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see claim 12); 
in accordance with etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads, forming each electrically conductive pad of the electrically conductive pads uniformly in a rectangular shape, with the electrically conductive pads being distributed across a surface of the corresponding one of: the polyimideRESPONSE TO NON-FINAL OFFICE ACTIONPage 3 S/N: 16/207,076RAPC Docket No.: 00002.00011CIPIFiling Date: November 30, 2018material and the thermally conductive and dielectric plastic material of the flexible substrate (see rectangular pads 210, Fig. 2); and 
forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross (see lead 212 depicted in Fig. 2 as thinner in width than the cited electrically conductive pads 210); 
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads and the electrically conductive leads on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) 
directly on top of the electrically conductive seed metal layer such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (as depicted in Fig. 2, directly on top of the electrically conductive seed metal layer 216 such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead 212 of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another; see [0015]); 
forming a thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of deposition of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see Abstract).

Kasichainula does not disclose wherein the deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are in the claimed arrangement of first and second clusters.
However, Freeman et al. discloses a method (see Abstract) and discloses
depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the first cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the first cluster are electrically connected in one of: a first series and a first parallel to one another (such as depicted in annotated Fig. 5 below, depositing a first cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited first cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the cited deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited first cluster are electrically connected in a first series to one another);

    PNG
    media_image1.png
    610
    429
    media_image1.png
    Greyscale

Annotated Fig. 5
depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the second cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the second cluster are electrically connected in one of: a second series and a second parallel to one another (as depicted annotated Fig. 5 above, depositing a second cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited second cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited second cluster are electrically connected in a second series to one another);
electrically connecting the deposited first cluster and the deposited second cluster in one of: a third series and a fourth parallel to form a thin-film based thermoelectric module (as depicted in Fig. 4 and annotated Fig. 5’ below, electrically connecting the cited deposited first cluster and the cited deposited second cluster in a third series to form a thin-film based thermoelectric module)

    PNG
    media_image2.png
    486
    392
    media_image2.png
    Greyscale

Annotated Fig. 5’
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the first metal clad surface of the flexible substrate and along a thickness of the pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the deposited first cluster and the deposited second cluster (as depicted in Fig. 7 and Fig. 2-5, a temperature gradient across the cited formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the cited first metal clad surface of the cited flexible substrate 20 and along a vertical thickness of the pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 of the cited deposited first cluster and the cited deposited second cluster).

Freeman et al. discloses the arrangement of the deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs provides for a generally efficient arrangement (see [0055] and Fig. 3-6).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the sputter deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs in the method of Kasichainula to include the arrangement include the cited first and second clusters of Freeman et al. because it would have provided for a generally efficiency arrangement of thermoelectric legs. 
With regard to claim 8, Kasichainula discloses a method comprising:
selecting one of: a metal-clad polyimide film and a metal-clad thermally conductive and dielectric plastic material as a flexible substrate (see [0016]), the one of: the metal-clad polyimide film and the metal-clad thermally conductive and dielectric plastic material comprising 
a readily available metal surface cladding a corresponding one of: a polyimide material and a thermally conductive and dielectric plastic material (see, for example, [0065] teaching “metal-clad” which is cited to provide for the claimed readily available metal surface cladding); 
printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal using the metal cladding surface to form electrically conductive pads and electrically conductive leads), 
the etching of the design pattern of metal comprising etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see claim 12); 
in accordance with etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads, forming each electrically conductive pad of the electrically conductive pads uniformly in a rectangular shape, with the electrically conductive pads being distributed across a surface of the corresponding one of: the polyimideRESPONSE TO NON-FINAL OFFICE ACTIONPage 3 S/N: 16/207,076RAPC Docket No.: 00002.00011CIPIFiling Date: November 30, 2018material and the thermally conductive and dielectric plastic material of the flexible substrate (see rectangular pads 210, Fig. 2); and 
forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross (see lead 212 depicted in Fig. 2 as thinner in width than the cited electrically conductive pads 210); 
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads and the electrically conductive leads on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) 
directly on top of the electrically conductive seed metal layer such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (as depicted in Fig. 2, directly on top of the electrically conductive seed metal layer 216 such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead 212 of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another; see [0015]); 
forming a thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of deposition of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see Abstract), and
encapsulating the formed thin-film based thermoelectric module with an elastomer to render flexibility thereto (see [0089]).

Kasichainula does not disclose wherein the deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are in the claimed arrangement of first and second clusters.
However, Freeman et al. discloses a method (see Abstract) and discloses
depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the first cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the first cluster are electrically connected in one of: a first series and a first parallel to one another (such as depicted in annotated Fig. 5 below, depositing a first cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited first cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the cited deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited first cluster are electrically connected in a first series to one another);

    PNG
    media_image1.png
    610
    429
    media_image1.png
    Greyscale

Annotated Fig. 5
depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the second cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the second cluster are electrically connected in one of: a second series and a second parallel to one another (as depicted annotated Fig. 5 above, depositing a second cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited second cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited second cluster are electrically connected in a second series to one another);
electrically connecting the deposited first cluster and the deposited second cluster in one of: a third series and a fourth parallel to form a thin-film based thermoelectric module (as depicted in Fig. 4 and annotated Fig. 5’ below, electrically connecting the cited deposited first cluster and the cited deposited second cluster in a third series to form a thin-film based thermoelectric module)

    PNG
    media_image2.png
    486
    392
    media_image2.png
    Greyscale

Annotated Fig. 5’
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the first metal clad surface of the flexible substrate and along a thickness of the pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the deposited first cluster and the deposited second cluster (as depicted in Fig. 7 and Fig. 2-5, a temperature gradient across the cited formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the cited first metal clad surface of the cited flexible substrate 20 and along a vertical thickness of the pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 of the cited deposited first cluster and the cited deposited second cluster).

Freeman et al. discloses the arrangement of the deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs provides for a generally efficient arrangement (see [0055] and Fig. 3-6).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the sputter deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs in the method of Kasichainula to include the arrangement include the cited first and second clusters of Freeman et al. because it would have provided for a generally efficiency arrangement of thermoelectric legs.
Claim(s) 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1), and in further view of Edwards (U.S. Pub. No. 2011/0023929 A1).
With regard to claims 2 and 9, independent claims 1 and 8 are obvious over Kasichainula in view of Freeman et al. under 35 U.S.C. 103 as discussed above.
Freeman et al. teaches first and second clusters of series connected pairs of n-type and p-type thermoelectric legs which are connected together in an additional, third series connection (recall rejections of claim 1 above) but does not discloses the additional connection as a third parallel connection.
However, Edwards of U.S. Pub. No. 2011/0023929 A1 teaches a method (see Abstract) and teaches clusters of series connected thermoelectric modules 308, 306, 304, and 302 can additionally be connected by an additional parallel connection connecting first positive terminals of each cluster to a common positive terminal “V+” and connecting second negative terminals of each cluster to a common negative terminal “V-“ in which the cited common positive and negative terminals are structurally capable of being utilized as output terminals of the module (see Fig. 6 and [0030]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the third series electrical connection arrangement of Freeman et al. for the parallel electrical connection arrangement of Edwards of U.S. Pub. No. 2011/0023929 A1 because the simple substitution of a known element known in the art to perform the same function, in the instant case an additional electrical connection arrangement for electrical connection of clusters of series connected thermoelectric junctions, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1), and in further view of Martin et al. (U.S. Patent No. 4,106,279).
With regard to claims 3 and 10, independent claims 1 and 8 are obvious over Kasichainula  in view of Freeman et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, teaches printing and etching electrically conductive pads and leads, electrodepositing a seed metal layer, and sputter depositing first and second clusters of pairs (recall rejection of claim 1 above.)
Kasichainula, as modified above, does not teach further comprising printing and etching a second design pattern of metal, electrodepositing another electrically conductive seed metal, and sputtering third and fourth clusters of pairs where the first and second metal surfaces are on different planes.
However, Martin et al. discloses a thermoelectric device (see Title). Martin et al. teaches first and second clusters of pairs can be formed on a first top surface of a substrate and corresponding third and fourth clusters of pairs can be formed on a bottom surface of the substrate, which are on different planes from each other (see Fig. 8-10). Martin et al. teaches the configuration provides for a two stage thermoelectric device which stages can be serially connected to teach other (see Fig. 8-10 with connector 29; see line 60, column 4 to line 12, column 5).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of Kasichainula, as modified above, which includes the cited printing and etching and electrodepositing and sputtering, to include forming similar third and fourth clusters on a second metal surface opposite to and on a different plane than the cited first metal surface, as suggested by Martin et al. above because it would have provide for a two stage thermoelectric device which stages can be serially connected to teach other. Kasichainula, as modified above, and by Martin et al. to duplicate the first and second clusters as third and fourth clusters on the opposite surface of the cited polyimide film of the flexible substrate is cited to provide for the claimed another secondary electrically conductive pads and leads, another electrically conductive seed metal layer, and additional third and fourth clusters of pairs as claimed in claim 3.
Claim(s) 4, 5, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1), and in further view of Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claims 4, 5, 11, and 12, independent claims 1 and 8 are obvious over Kasichainula in view of Freeman et al. under 35 U.S.C. 103 as discussed above. Kasichainula  discloses encapsulating the formed thin-film based thermoelectric module with an elastomer to render flexibility thereto (see [0089])
Kasichainula, as modified above, does not disclose the flexible substrate h has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for bending or deforming of the module. 
Kasichainula, as modified above, does not teach wherein the formed thin-film based thermoelectric module is less than or equal to 100 µm in dimensional thickness.
However, the thickness of the formed thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation having a dimensional thickness less than or equal to 15 µm.
However, the thickness of the elastomer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the elastomer in the method of Kasichainula, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Claim(s) 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1) and Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), and in further view of KO (U.S. Pub. No. 2015/0303358 A1).
With regard to claims 6 and 7, dependent claim 5 and independent claim 8 are obvious over Kasichainula in view of Freeman et al. and Hiroshige et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose comprising the elastomer being silicone, and wherein the method further comprises loading the silicone with nano-size aluminum oxide (Al2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim(s) 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1) and Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1).
With regard to claim 15, Kasichainula discloses a method comprising:
selecting one of: a metal-clad polyimide film and a metal-clad thermally conductive and dielectric plastic material as a flexible substrate (see [0016]), the one of: the metal-clad polyimide film and the metal-clad thermally conductive and dielectric plastic material comprising 
a readily available metal surface cladding a corresponding one of: a polyimide material and a thermally conductive and dielectric plastic material (see, for example, [0065] teaching “metal-clad” which is cited to provide for the claimed readily available metal surface cladding); 
printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate (see [0051] teaching “screen-printing process” included in connecting electrically conductive leads; see claim 12 teaching “electrically conductive pads and electrically conductive leads are formed by etching the metal-clad top and bottom substrates”; the cited method of Kasichainula is cited to read on the claimed “printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on the flexible substrate” because it includes a printing process in forming electrically conductive pads and electrically conductive leads and includes an etching process which etches a design pattern of metal using the metal cladding surface to form electrically conductive pads and electrically conductive leads), 
the etching of the design pattern of metal comprising etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads (see claim 12); 
in accordance with etching the readily available metal surface of the flexible substrate to form the electrically conductive pads and the electrically conductive leads, forming each electrically conductive pad of the electrically conductive pads uniformly in a rectangular shape, with the electrically conductive pads being distributed across a surface of the corresponding one of: the polyimideRESPONSE TO NON-FINAL OFFICE ACTIONPage 3 S/N: 16/207,076RAPC Docket No.: 00002.00011CIPIFiling Date: November 30, 2018material and the thermally conductive and dielectric plastic material of the flexible substrate (see rectangular pads 210, Fig. 2); and 
forming each electrically conductive lead of the electrically conductive leads to be significantly thinner in dimension across the surface of the corresponding one of: the polyimide material and the thermally conductive and dielectric plastic material of the flexible substrate than a uniform dimension of the electrically conductive pads thereacross (see lead 212 depicted in Fig. 2 as thinner in width than the cited electrically conductive pads 210); 
additionally electrodepositing an electrically conductive seed metal layer directly on top of the formed electrically conductive pads and the electrically conductive leads on the flexible substrate following the printing and the etching thereof (see Fig. 2; see [0053]; see [0118] teaching layers of the thermoelectric module can be formed by “sputtering”, reading in the claimed electrodepositing, and it would have been obvious to a person having ordinary skill in the art to have selected sputtering for the seed metal layer because Kasichainula teaches sputtering as a deposition technique); 
sputter depositing pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another (see, for example, [0039] teaching “sputtering” thermoelectric materials; see [0015] teaching cells including N-type cells and P-type cells connected in series cited to read on the claimed pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another) 
directly on top of the electrically conductive seed metal layer such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another (as depicted in Fig. 2, directly on top of the electrically conductive seed metal layer 216 such that an N-type thermoelectric leg within a sputter deposited pair is electrically connected in series to a P-type thermoelectric leg thereof by way of an electric conductive lead 212 of the formed electrically conductive leads, and the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs are also electrically connected in series to one another; see [0015]); 
forming a thin-film based thermoelectric module with the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of deposition of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs and along a thickness of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs (see Fig. 2; see Abstract).

Kasichainula does not disclose wherein the deposited pairs of N-type thermoelectric legs and the P-type thermoelectric legs are in the claimed arrangement of first and second clusters.
However, Freeman et al. discloses a method (see Abstract) and discloses
depositing a first cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the first cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the first cluster are electrically connected in one of: a first series and a first parallel to one another (such as depicted in annotated Fig. 5 below, depositing a first cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited first cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the cited deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited first cluster are electrically connected in a first series to one another);

    PNG
    media_image1.png
    610
    429
    media_image1.png
    Greyscale

Annotated Fig. 5
depositing a second cluster of pairs of N-type thermoelectric legs and P-type thermoelectric legs electrically in contact with one another on the formed electrically conductive pads such that an N-type thermoelectric leg within a sputter deposited pair of the second cluster is electrically connected in series to a P-type thermoelectric leg thereof by way of an electrically conductive lead of the formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the second cluster are electrically connected in one of: a second series and a second parallel to one another (as depicted annotated Fig. 5 above, depositing a second cluster of pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 electrically in contact with one another on the cited formed electrically conductive pads such that an N-type thermoelectric leg 16 within a sputter deposited pair of the cited second cluster is electrically connected in series to a P-type thermoelectric leg 14 thereof by way of an electrically conductive lead of the cited formed electrically conductive leads, and the deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the cited second cluster are electrically connected in a second series to one another);
electrically connecting the deposited first cluster and the deposited second cluster in one of: a third series and a fourth parallel to form a thin-film based thermoelectric module (as depicted in Fig. 4 and annotated Fig. 5’ below, electrically connecting the cited deposited first cluster and the cited deposited second cluster in a third series to form a thin-film based thermoelectric module)

    PNG
    media_image2.png
    486
    392
    media_image2.png
    Greyscale

Annotated Fig. 5’
such that a temperature gradient across the formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the first metal clad surface of the flexible substrate and along a thickness of the pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the deposited first cluster and the deposited second cluster (as depicted in Fig. 7 and Fig. 2-5, a temperature gradient across the cited formed thin-film based thermoelectric module leveraged thereby is perpendicular to a plane of the cited first metal clad surface of the cited flexible substrate 20 and along a vertical thickness of the pairs 12 of N-type thermoelectric legs 16 and P-type thermoelectric legs 14 of the cited deposited first cluster and the cited deposited second cluster).

Freeman et al. discloses the arrangement of the deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs provides for a generally efficient arrangement (see [0055] and Fig. 3-6).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the sputter deposited pairs of N-type thermoelectric legs and P-type thermoelectric legs in the method of Kasichainula to include the arrangement include the cited first and second clusters of Freeman et al. because it would have provided for a generally efficiency arrangement of thermoelectric legs.
Kasichainula, as modified above, does not disclose wherein each N-type thermoelectric leg and each P-type thermoelectric leg of the sputter deposited pairs of the N-type thermoelectric legs and the P-type thermoelectric legs of the first and second clusters are less than or equal to 5 microns in dimensional thickness.
However, the dimensional thickness of each N-type thermoelectric leg and each P-type thermoelectric leg is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of each N-type thermoelectric leg and each P-type thermoelectric leg in the method of Kasichainula, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending and deforming of the module.
With regard to claims 17 and 18, independent claim 15 is obvious over Kasichainula in view of Freeman et al. and Hiroshige et al. under 35 U.S.C. 103 as discussed above. Kasichainula  discloses encapsulating the formed thin-film based thermoelectric module with an elastomer to render flexibility thereto (see [0089])
Kasichainula, as modified above, does not disclose the flexible substrate h has a dimensional thickness less than or equal to 25 µm.
However, the thickness of the flexible substrate is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a flexible substrate directly affects the flexibility of the substrate to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the flexible substrate in the method of Kasichainula, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the substrate to allow for bending or deforming of the module. 
Kasichainula, as modified above, does not teach wherein the formed thin-film based thermoelectric module is less than or equal to 100 µm in dimensional thickness.
However, the thickness of the formed thin-film based thermoelectric module is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the formed thin-film based thermoelectric module in the method of Kasichainula, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Kasichainula, as modified above, does not teach wherein the elastomer providing an encapsulation having a dimensional thickness less than or equal to 15 µm.
However, the thickness of the elastomer is a result effective variable. Hiroshige et al. teaches a method of a thin-film based thermoelectric module (see Fig. 4) and teaches the thickness of a thin-film based thermoelectric module layer directly affects the flexibility of the thin-film based thermoelectric module to allow bending or deforming of the module (see [0044]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of the elastomer in the method of Kasichainula, as modified above, and arrive at the claimed range of thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the flexibility of the thin-film based thermoelectric module to allow for bending or deforming of the module.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1) and Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), and in further view of Edwards (U.S. Pub. No. 2011/0023929 A1).
With regard to claim 16, independent claim 15 is obvious over Kasichainula in view of Freeman et al. under 35 U.S.C. 103 as discussed above.
Freeman et al. teaches first and second clusters of series connected pairs of n-type and p-type thermoelectric legs which are connected together in an additional, third series connection (recall rejections of claim 1 above) but does not discloses the additional connection as a third parallel connection.
However, Edwards of U.S. Pub. No. 2011/0023929 A1 teaches a method (see Abstract) and teaches clusters of series connected thermoelectric modules 308, 306, 304, and 302 can additionally be connected by an additional parallel connection connecting first positive terminals of each cluster to a common positive terminal “V+” and connecting second negative terminals of each cluster to a common negative terminal “V-“ in which the cited common positive and negative terminals are structurally capable of being utilized as output terminals of the module (see Fig. 6 and [0030]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the third series electrical connection arrangement of Freeman et al. for the parallel electrical connection arrangement of Edwards of U.S. Pub. No. 2011/0023929 A1 because the simple substitution of a known element known in the art to perform the same function, in the instant case an additional electrical connection arrangement for electrical connection of clusters of series connected thermoelectric junctions, supports a prima facie obviousness determination (see MPEP 2143 B).
Claim(s) 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasichainula (U.S. Pub. No. 2015/0162517 A1) in view of Freeman et al. (U.S. Pub. No. 2005/0045702 A1) and Hiroshige et al. (U.S. Pub. No. 2011/0186956 A1), and in further view of KO (U.S. Pub. No. 2015/0303358 A1).
With regard to claims 19 and 20, dependent claim 18 is obvious over Kasichainula in view of Freeman et al. and Hiroshige et al. under 35 U.S.C. 103 as discussed above.
Kasichainula, as modified above, does not disclose comprising the elastomer being silicone, and wherein the method further comprises loading the silicone with nano-size aluminum oxide (Al2O3) powder to enhance thermal conductivity thereof to aid heat transfer across the formed thin-film based thermoelectric module.
However, KO teaches an encapsulant (see [0121]). KO is analogous art because KO, like applicant, is concerned with encapsulants for thin film semiconductor devices. KO teaches an encapsulant may be silicone having alumina nano-sized particles (see [0118]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the silicone and nano-size aluminum oxide encapsulant suggested by KO for the elastomer encapsulation of Kasichainula, as modified above, because the selection of a known material based on its suitability for its intended purpose, in the instant case an encapsulation material for a thin film semiconductor device, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant's arguments filed June 16, 2022 have been fully considered but they are not persuasive.	
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 
Applicant argues in the response that claims 1, 8, and 15 are supported in U.S. Pub. No. 2015/0162517. However, this argument is not persuasive. 
U.S. Pub. No. 2015/0162517 does not teach, among other limitations, printing and etching a design pattern of metal onto the flexible substrate to form electrically conductive pads and electrically conductive leads on each of a double-sided cladding of the flexible substrate or sputter depositing first and second clusters.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 3, 2022